Order entered March 14, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-00224-CR

                                   JORGE SUAREZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 11
                                   Dallas County, Texas
                           Trial Court Cause No. MA10-72305-N

                                             ORDER
       On January 14, 2013, this Court ordered the court reporter to file the reporter’s record

within thirty days. When we did not receive the record by February 22, 2013, we ordered

Vearneas Faggett to file the reporter’s record within fifteen days.        To date, Ms. Faggett has

neither filed the reporter’s record nor communicated with the Court regarding the record. The

appeal cannot proceed until the record has been filed, and the Court has already determined that

appellant is entitled to proceed without payment of costs for that record.

       Accordingly, we ORDER Vearneas Faggett, official court reporter of the County

Criminal Court No. 11, to file the reporter’s record, including all exhibits, within TEN DAYS of

the date of this order. If the record is not filed within the time specified, the Court will order that

Vearneas Faggett not sit as a court reporter until she has filed the record in this case.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizzell, Presiding Judge, County Criminal Court No. 11; Vearneas Faggett,

official court reporter, County Criminal Court No. 11; and to counsel for all parties.



                                                     /s/     DAVID EVANS
                                                             JUSTICE